         Case 2:02-cr-00026-SSV Document 59 Filed 03/29/21 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                           CRIMINAL ACTION

    VERSUS                                                        NO. 02-26

    JAMES SENTMORE                                            SECTION “R”



                          ORDER AND REASONS


       James Sentmore moves pro se for compassionate release. 1           The

Government opposes the motion. 2 Because Sentmore has not shown that he

meets the requirements for compassionate release, the Court denies the

motion.



I.     BACKGROUND

       On April 19, 2002, Sentmore pleaded guilty 3 to two counts in an

indictment4 for bank robbery and for use of a firearm during the commission

of a crime of violence in violation of 18 U.S.C. §§ 2113(a), (d) and 18 U.S.C.

§ 924(c)(1).    According to the factual basis defendant signed, Sentmore




1      R. Doc. 50.
2      R. Doc. 53.
3      R. Doc. 15 at 1.
4      R. Doc. 1.
        Case 2:02-cr-00026-SSV Document 59 Filed 03/29/21 Page 2 of 8




robbed the Gulf Coast Bank and Trust located at 200 St. Charles Ave. 5 The

factual basis states that, on November 20, 2001, Sentmore entered the bank

while armed with a gun and his face covered with a burgundy ski mask. 6

Sentmore approached the bank teller and stated “give me the money, don’t

move, I’m not going to hurt you, don’t press no buttons.”7 The teller handed

money over to Sentmore, and he fled on foot.8 Sentmore got away with

approximately $12,315.00, and was arrested on unrelated charges on

December 5, 2001. 9

      On August 21, 2002, the Court sentenced Sentmore to 63 months as to

Count One of the indictment, and 61 months as to Count Two, to be served

consecutively.10     The Court also sentenced defendant to five years of

supervised release upon release from imprisonment. 11          Sentmore is

incarcerated at FCI Pollock in Louisiana. 12 He has a projected release date

of April 19, 2035.




5     R. Doc. 16.
6     Id. at 1.
7     Id.
8     Id.
9     Id. at 2.
10    R. Doc. 23 at 1.
11    Id.
12    See      Federal Bureau    of    Prisons,   Find     an       Inmate,
https://www.bop.gov/inmateloc/ (last visited March 29, 2021).
                                   2
        Case 2:02-cr-00026-SSV Document 59 Filed 03/29/21 Page 3 of 8




II.   DISCUSSION

      A.    Exhaustion

      Before a federal court will assess the merits of a motion for

compassionate release, defendants must show that they have “fully

exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant's behalf,” or that “30 days [have

passed] from the receipt of such a request by the warden of the defendant’s

facility.” 18 U.S.C. § 3582. The Fifth Circuit has clarified that “all requests

for compassionate release must be presented to the Bureau of Prisons before

they are litigated in the federal courts.” United States v. Franco, 973 F.3d

465, 468 (5th Cir. 2020), cert. denied, No. 20-5997, 2020 WL 7132458 (U.S.

Dec. 7, 2020). The defendant bears the burden of demonstrating exhaustion.

See, e.g., United States v. Rodriguez, No. 15-198, 2020 WL 5369400, at *2

(E.D. La. Sept. 8, 2020); United States v. Murray, No. 19-041, 2020 WL

4000858, at *2 (E.D. La. July 15, 2020); United States v. Castro, No. 15-309,

2020 WL 3076667, at *2 (E.D. La. June 10, 2020).

      In addition, the Fifth Circuit has held that the exhaustion requirement

is a “mandatory claim-processing rule.” Franco, 973 F.3d at 468. Like other

mandatory-claim processing rules, the Court must enforce the rule if a party

properly raises the issue. See id.; see also Pierre-Paul v. Barr, 930 F.3d 684,


                                      3
        Case 2:02-cr-00026-SSV Document 59 Filed 03/29/21 Page 4 of 8




692 (5th Cir. 2019) (“A claim-processing rule is mandatory to the extent a

court must enforce the rule if a party properly raises it.”). The Government

concedes exhaustion in this case. 13

      According to the Government, Sentmore applied for compassionate

release through the BOP on October 30, 2020.14 Because Sentmore has

presented his request for compassionate release to the BOP, and because the

Government concedes exhaustion, the Court proceeds to the merits of

Sentmore’s motion.

      B.    Extraordinary and Compelling Reasons

      Courts may only grant compassionate release when “extraordinary and

compelling reasons warrant such a reduction,” and “such a reduction is

consistent with applicable policy statements issued by the Sentencing

Commission.”     18 U.S.C. § 3582(c)(1)(A)(i)-(ii).    The relevant policy

statement is set out in § 1B1.13 of the United States Sentencing Guidelines.

The commentary to § 1B1.13 describes four “extraordinary and compelling

reasons” that could warrant a reduced sentence: (1) medical conditions,

(2) age, (3) family circumstances, and (4) “[o]ther [r]easons.” U.S.S.G.

§ 1B1.13 cmt. n.1(A)-(D). The commentary further specifies that, to be




13    R. Doc. 53 at 9-10.
14    Id. at 10.
                                       4
        Case 2:02-cr-00026-SSV Document 59 Filed 03/29/21 Page 5 of 8




sufficiently serious to warrant release, a medical condition must be a

“terminal illness” or a condition that “substantially diminishes the ability of

the defendant to provide self-care within the environment of a correctional

facility and from which he or she is not expected to recover.” U.S.S.G. § 1B1.3

cmt. n.1(A).

      Sentmore argues that preexisting medical conditions place him at high

risk for death or serious illness if exposed to COVID-19.15 In United States

v. Thompson, the Fifth Circuit noted that, “in some exceptional cases” courts

“have granted compassionate release where the defendant has demonstrated

an increased risk of serious illness if he or she were to contract COVID.” 984

F.3d 431, 434 (5th Cir. 2021). But there is no “unanimous” agreement in the

courts that “every high-risk inmate with preexisting conditions” has

demonstrated an extraordinary and compelling reason. Id. The court in

Thompson affirmed a denial of compassionate release for a defendant who

suffered from hypertension, high cholesterol, and had previously suffered a

stroke. Id. at 1.

      Here, Sentmore contends that his body mass index (“BMI”) is over

42, 16 he suffers from chronic nerve pain in his back, hip, legs, and feet, and


15   R. Doc. 50 at 2-4.
16   Id. at 2. The Government contends that Sentmore’s BMI is
approximately 51.7. R. Doc. 53 at 12.
                                      5
        Case 2:02-cr-00026-SSV Document 59 Filed 03/29/21 Page 6 of 8




underwent surgical procedures to treat an infection in 2015 and 2016. 17 A

prison medical record from September 28, 2020 states that Sentmore’s BMI

is 46.2.18 The Centers for Disease Control and Prevention (“CDC”) lists

“[o]besity,” which corresponds to a BMI of 30 or higher, and “[s]evere

[o]besity,” BMI of 40 or higher, as “underlying medical conditions” that puts

people of any age at increased risk of severe illness from COVID-19. 19

Nothing in the record indicates that Sentmore’s BMI or nerve conditions are

“terminal” or that they “substantially diminish[] the ability of the defendant

to provide self-care within the environment of a correctional facility.”

U.S.S.G. § 1B1.13, application note 1(A).

      The heart of Sentmore’s claim is a generalized fear of COVID-19. But

generalized fear of the virus does not rise to an “extraordinary and

compelling reason” justifying release. See, e.g., Thompson, 984 F.3d at 435

(“Fear of COVID doesn’t automatically entitled a prisoner to release.”);

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere

existence of COVID-19 in society and the possibility that it may spread to a




17    R. Doc. 50 at 1-4.
18    R. Doc. 53-2 at 4.
19    Centers for Disease Control and Prevention, People with Certain
Medical Conditions, available at https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html   (last
visited March 27, 2021).
                                   6
           Case 2:02-cr-00026-SSV Document 59 Filed 03/29/21 Page 7 of 8




particular prison alone cannot independently justify compassionate

release.”); United States v. Marco Perez-Serrano, No. 13-2, 2020 WL

2754914, at *2 (S.D. Miss. May 27, 2020) (“A generalized fear of contracting

COVID-19 does not justify compassionate release.”). Moreover, FCI Pollock

reports one positive COVID-19 case among the inmate population. 20 The

Court finds that Sentmore’s medical conditions do no constitute

extraordinary and compelling reasons meriting compassionate release.

      B.      Section 3553(a) Factors

      The Court also finds that the Section 3553(a) factors do not support a

reduction in Sentmore’s sentence. When determining whether to modify a

sentence under Section 3582(c)(1)(A), the Court must “consider[] the factors

set forth in section 3553(a).” See 18 U.S.C. § 3582(c)(1)(A). Here, the

“seriousness of the offense” and “the history and characteristics of the

defendant” militate against early release. 18 U.S.C. § 3553(a). Sentmore was

convicted of serious, violent crimes, and he has a significant criminal

history. 21 The Section 3553(a) factors do not weigh in favor of compassionate

release.




20    Federal      Bureau    of      Prisons,      COVID-19                Cases,
https://www.bop.gov/coronavirus/ (last visited March 27, 2021).
21    R. Doc. 53-3 at 55-63.
                                   7
           Case 2:02-cr-00026-SSV Document 59 Filed 03/29/21 Page 8 of 8




      B.      Danger to the Community

      When ruling on a motion for compassionate release, the Court must

assess whether the defendant is “a danger to the safety of any other person

or to the community.” U.S.S.G. § 1B1.13(2). In making this determination,

the Court looks to 18 U.S.C. § 3142(g). Id. The factors set out in § 3142(g)

are similar to § 3553(a), and include the “nature and circumstances of the

offense” and the “the history and characteristics” of the defendant. Id. at

§ 3142(g)(1)-(4). As noted above, these factors weigh against compassionate

release.     The Court finds that the violent nature of Sentmore’s offense

militates against release.



III. CONCLUSION

      For the foregoing reasons, Sentmore’s motion for compassionate

release is DENIED.



            New Orleans, Louisiana, this _____
                                          29th day of March, 2021.


                        _____________________
                             SARAH S. VANCE
                      UNITED STATES DISTRICT JUDGE




                                        8
